Citation Nr: 0413053	
Decision Date: 05/20/04    Archive Date: 05/28/04

DOCKET NO.  03-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant's income was excessive for the receipt 
of death pension benefits.  


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from November 1952 to 
August 1953.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of 
Puerto Rico.  The Board is REMANDING this appeal via the 
Appeals Management Center, in Washington, DC.  VA will notify 
you if further action is required on your part.  

The appellant is a widow of a wartime veteran with a 
dependent helpless child, and she had been receiving VA death 
pension payments.  In June 2002, the RO obtained information 
from the Social Security Administration (SSA) which indicated 
that both the appellant and her dependent son were receiving 
monthly SSA income.  In a July 2002 letter, the RO advised 
the appellant that this total income exceeded the maximum 
annual disability pension limit set by law.  The letter also 
advised the appellant her entitlement to death pension 
benefits would terminate, effective from February 2001, and 
that an overpayment had been created (the amount of the 
overpayment was not specified).  Subsequently in July 2002, 
the appellant submitted a VA Form 21-0571 ("Application for 
Exclusion of Children's Income"), seeking to exclude her 
son's income on the basis of hardship.      

In September 2002, the appellant submitted a written 
statement, indicating that she was disagreeing with a letter 
dated on August 22, 2002, which apparently advised her that 
she had an overpayment in the amount of $625.00.  She 
indicated that she was seeking a waiver of the recovery of 
that overpayment.  The claims file does not include a copy of 
this August 2002 letter to which the appellant referred.  

The RO apparently construed this sequence of events as the 
appellant challenging the inclusion of payments from the 
Social Security Administration as income for purposes of 
determining her entitlement to VA death pension benefits.  A 
statement of the case addressing this issue was provided to 
the appellant in July 2003, and a VA Form 9 was received from 
her later that month.  

In addition to challenging the inclusion of certain income in 
calculating the appellant's total income for purposes of her 
entitlement to VA death pension benefits, it is also apparent 
that the appellant seeks a waiver of recovery of an 
overpayment, which was apparently created when her death 
pension benefits were terminated in July 2002, effective from 
February 2001.  That matter is referred to the RO for 
appropriate action, although it would appear that whether the 
appellant's income was properly calculated would have an 
effect on the extent of any overpayment.  Regardless, the 
only issue for which an appeal has been perfected is whether 
the calculation of the appellant's income was correct for 
purposes of her continued entitlement to death pension 
benefits.  On the current record, however, it is not clear 
how the RO arrived at its conclusion regarding the amount of 
the appellant's total income.  Therefore, an audit of the 
appellant's account for the period beginning in February 2001 
should be prepared that sets out her total income from each 
source, and the specific amount of any exclusions from that 
total, including the rationale for any such exclusion.  

The record also shows that in an April 2003 letter, the RO 
advised the appellant that she could choose to have a 
Decision Review Officer (DRO) assigned to her case and issue 
a new decision.  In a June 2003 written statement, the 
appellant indicated that she did want DRO review.  She 
repeated this request in a July 2003 VA Form 9.  To date, it 
does not appear that a DRO has reviewed this case.  For 
example, the July 2003 statement of the case was signed by a 
Rating Veterans Service Representative, not a DRO.  On 
remand, a DRO should review this claim in accordance with 38 
C.F.R. § 3.2600.  The RO should also ensure that any 
remaining duties to notify and/or assist under 38 U.S.C.A. 
§§ 5102, 5103, and 5103A  and 38 C.F.R. § 3.159 have been 
fulfilled.  

Under the circumstances, the case is remanded for the 
following:  

1.  Ensure that all notice and development required 
by 38 U.S.C.A. §§ 5102, 5103, 5103A and 38 C.F.R. 
§ 3.159 has been accomplished.  

2.  Ensure that the claim is reviewed by a Decision 
Review Officer in accordance with 38 C.F.R. 
§ 3.2600.  

3.  The appellant should be permitted to set forth 
her family's income and expenses for the period 
beginning in February 2001.  

4.  An audit of the appellant's account for the 
period beginning in February 2001 should be 
prepared that sets out her total income from each 
source, and the specific amount of any exclusions 
from that total, including the rationale/regulatory 
support for that exclusion.  

5.  Thereafter, the matter regarding whether the 
appellant's income was excessive for the receipt of 
death pension benefits should be re-adjudicated and 
if the determination remains adverse to the 
appellant, she should be issued a supplemental 
statement of the case.  The supplemental statement 
of the case should include a discussion of the 
evidence, citation to pertinent law, and an 
explanation for the decision.  The appellant should 
be given an opportunity to respond.   

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


